ICJ_068_ContinentalShelf_LBY_MLT_1985-06-03_JUD_01_ME_06_FR.txt. 114

OPINION DISSIDENTE DE M. MOSLER
[Traduction]

Ayant voté contre la délimitation indiquée dans l’arrêt, je m’estime tenu
d’exposer les raisons pour lesquelles, à mon grand regret, je n’ai pu me
joindre à la majorité de mes collègues. Mes réserves ne portent pas seu-
lement sur le résultat auquel aboutit la Cour, mais aussi sur la méthode
utilisée pour y parvenir. Comme il n’appartient pas à un Juge qui se trouve
dans la minorité de proposer sous forme d’opinion une décision différente,
mais d'expliquer pour quelles raisons il ne peut accepter la logique et la
conclusion de l’arrêt, je m’attacherai essentiellement aux principaux points
sur lesquels je m’écarte de celui-ci.

I

Malgré son évolution depuis quarante ans, le droit international appli-
cable à la délimitation des zones maritimes — fond de la mer et sous-sol,
- colonne d’eau et surface — n’a pas encore produit de principes ou de règles
juridiques plus concrets que la maxime qui veut que la délimitation soit
effectuée conformément à des principes équitables, compte tenu de toutes
les circonstances pertinentes, de façon à aboutir à un résultat équitable.
Chacun sait que la convention sur le droit de la mer ne fournit à cet égard
aucun critère précis. Certes, je souscris aux explications que donne la Cour
sur la nature de léquité et des principes équitables (arrêt, par. 45-47) : c’est
là une description convaincante du cadre juridique d’ensemble. Mais on ne
peut attendre de précisions que de la jurisprudence, dont le présent arrêt
est le quatrième élément pour ce qui est de la Cour — sans oublier l’arbi-
trage de 1977 entre la France et la Grande-Bretagne ni, dans une situation
géographique différente, l'arbitrage de 1985 entre la Guinée et la Guinée-
Bissau. C’est en effet aux tribunaux qu’il appartient de rendre le droit plus
certain, grâce à des critères objectifs, et, partant, plus prévisible pour les
parties éventuelles. Et on ne peut atteindre cet objectif qu’en sélectionnant,
dans chaque affaire, les faits et les circonstances que leur rapport étroit
avec la zone en cause rend pertinents pour la délimitation, dans le respect
des intérêts respectifs des parties. De toute évidence, les facteurs découlant
de la situation et des relations géographiques qui caractérisent la région
doivent être pris en considération ; et les faits et circonstances ainsi retenus
doivent être aussi objectifs et intelligibles que possible. Sans doute n’est-il
pas facile de définir un critère précis pour cette objectivité et cette intel-
ligibilité. Ce qui s’en rapproche le plus me semble être l’aptitude de
l'évaluation des faits et des circonstances pertinentes à convaincre un
observateur impartial de l'exactitude de la relation avancée. J’admets qu’il
est difficile d’exclure certains éléments subjectifs de cette évaluation et de

105
PLATEAU CONTINENTAL (OP. DISS. MOSLER) 115

cette comparaison des faits et des circonstances, mais il appartient à la
Cour, si elle n’est pas expressément autorisée par les parties à juger ex
aequo et bono, de réduire ces éléments au minimum.

Le choix de la méthode utilisée pour procéder à l’opération de délimi-
tation et pour arriver finalement à un résultat est d’une importance déci-
sive, si l’on veut élaborer pour chaque cas concret des critères de délimi-
tation plus précis. |

I]

Ma façon de voir diffère considérablement de la démarche adoptée par
la Cour. Celle-ci commence par une description générale du contexte
géographique du différend. Ce faisant, cependant, elle souligne que son
propos n’est pas de définir en termes géographiques la région à prendre en
considération aux fins de la délimitation, ni la zone en litige entre les
Parties. D'ailleurs cette définition n’est pas non plus donnée dans la suite
de l’arrêt. La Cour s’écarte donc, sans en donner la raison, de sa jurispru-
dence antérieure dans des affaires similaires, caractérisées par une situa-
tion analogue, où la définition de la zone pertinente aux fins de sa décision
était jugée indispensable (affaire du Plateau continental (Tunisie/Jamahi-
riya arabe libyenne), arrêt, CI.J. Recueil 1982, p. 60-62, à propos de
l'analyse des « principes équitables » ; Délimitation de la frontière maritime
dans la région du golfe du Maine, arrêt, C.I.J. Recueil 1984, p. 268-278, à
propos de la description géographique de la zone à délimiter). Le problème
de la définition des zones de la Méditerranée centrale qui font l’objet de la
délimitation entre les Parties est, de manière expresse, laissé en suspens. Or
il eût été possible de le résoudre — et, à mon avis, la Cour aurait dû le faire —
en s'appuyant sur les caractéristiques de la relation géographique entre les
côtes des Parties. Si l’on avait appliqué ce critère, la zone pertinente aurait
compris toutes les étendues maritimes situées entre les côtes opposées, y
compris les secteurs où les côtes de certains Etats tiers se trouvent elles
aussi dans une situation d'opposition.

Non pas que je croie indispensable dans tous les cas de délimitation
maritime de déterminer la zone pertinente par une ligne géographique
hypothétique tracée entre les côtes dont les prolongements se chevauchent.
Dans les situations géographiques où les côtes de deux Etats limitrophes
n’ont pas une configuration concave, toute définition de la zone maritime
pertinente est impossible. Dans l'affaire du Golfe du Maine, la zone per-
tinente n’a été déterminée que de manière partielle, pour le golfe pris au
sens strict du terme, c’est-à-dire jusqu’à la ligne de fermeture. Dans la
partie du golfe débouchant sur l’océan Atlantique, une telle précision était
inutile pour le bon déroulement de l'opération de délimitation, et d’ailleurs
elle eût été géographiquement impossible. La décision arbitrale rendue
entre la Guinée et la Guinée-Bissau est un autre cas où la relation entre les
côtes rendait inutile la détermination de la zone pertinente.

Mais dans la présente affaire, la région maritime relativement réduite
que constitue la Méditerranée centrale est entourée de plusieurs Etats

106
PLATEAU CONTINENTAL (OP. DISS. MOSLER) 116

situés en relation d'opposition, et l'attribution de zones de plateau conti-
nental à l’un quelconque de ces Etats suppose que soit déterminé le pro-
longement de sa côte dans la direction de tous les autres Etats intéressés.
Dans une situation de ce type, en effet, les chevauchements sont multiples,
et ne touchent pas le prolongement d’un Etat seul sur l’autre rive. Il en
résulte évidemment des difficultés si, comme c’est le cas ici, la compétence
de la Cour est réduite à la délimitation entre deux Etats, alors que certains
Etats tiers ont des prétentions sur des zones étendues qui, sans cela, ne
relèveraient que des parties au litige. En l’espèce, les droites les plus courtes
reliant les points extrêmes des îles maltaises (Ras il-Wardija et la pointe
Delimara) à la côte libyenne sont celles qui aboutissent à Ras Ajdir à
l’ouest, et dans la région de Benghazi à l’est. Et l'Italie, répondant à une
question posée par un juge au cours des débats sur la demande d’inter-
vention italienne qui ont suivi les audiences, a précisé par des coordonnées
géographiques ses prétentions sur certaines zones — situées principalement
à l’est de Malte, mais aussi, dans une moindre mesure, à l’ouest de l’île de
Gozo — qui s'étendent jusque dans les régions situées entre les côtes
opposées de la Libye et de Malte. A Pest, où sont les principales prétentions
italiennes, la limite occidentale de ces prétentions est constituée, jusqu’au
parallèle 34° 30’ N, par le méridien 15° 10’, qui va du cap Passero, en
Sicile, jusqu’à un point situé à l’est de Ras Zarrouk. A l’ouest, la limite de
ces prétentions est le méridien 13° 50’. La Cour, à laquelle ces prétentions
ont été officiellement notifiées au cours de la procédure que je viens
d'évoquer, ne pouvait se prononcer à leur sujet. En vertu de l’article 59 du
Statut, auquel se réfère l’arrêt, les décisions ne sont obligatoires que pour
les Parties. De plus, la Cour avait expressément déclaré, dans l’arrêt par
lequel elle rejetait la requête à fin d’intervention de l'Italie :

« L’arrét futur ne sera pas seulement limité dans ses effets par
l'article 59 du Statut ; il sera exprimé sans préjudice des droits et titres
d'Etats tiers.» (CIS. Recueil 1984, p. 26-27, par. 43).

Cependant, le fait que la Cour, ayant rejeté cette demande d’interven-
tion, était sans compétence pour statuer sur les prétentions italiennes, ne
la dispensait pas d’examiner la relation géographique entre les côtes
libyennes et maltaises par rapport à l’ensemble de la région. I] n’est pas
possible en effet de partager cette région entre les Parties sans en définir
les limites. La Cour contourne la difficulté en donnant comme bornes à sa
décision les prétentions italiennes, délimitées par le méridien 13° 50’ à
l’ouest et le méridien 15° 10’ à l’est. Ce faisant, elle n’invoque pas à stricte-
ment parler les droits de l’Italie, mais elle restreint à la zone située entre
les deux méridiens indiqués par cet Etat la compétence que lui confère le
compromis entre la Libye et Malte. En outre, dans le dispositif même de
son arrêt, elle se réfère à un point situé sur le méridien 15° 10’, à partir du-
quel la ligne de délimitation est mesurée.

107
PLATEAU CONTINENTAL (OP. DISS. MOSLER) 117

Je ne vois pas comment une information donnée par un Etat tiers, à
propos de ses prétentions sur des zones maritimes également revendiquées
par une partie ou les deux parties à une instance en cours, peut être tenue
comme une limitation de la compétence de la Cour, ni comme un moyen
technique d'indiquer la direction d’une ligne de délimitation. Peu importe
que ces prétentions de l'Etat tiers ne soient pas à première vue déraison-
nables, ou que les parties n’aient pas pris position à ce sujet. Ces questions
ne faisaient pas partie des moyens de fait ou de droit en l’espèce. La
compétence qu’a la Cour pour statuer sur la délimitation d’une zone située
entre les côtes des Etats parties à l'instance ne peut pas dépendre des
prétentions que peut lui notifier un Etat tiers. Je crois même que la Cour
n’a pas autorité pour appuyer son raisonnement sur une ligne qu’elle n’a
pas à examiner. Le désir légitime de ne pas préjuger des droits de l’Italie ne
devait pas la conduire à ne rendre qu’une décision partielle dans le litige
qui lui était soumis par les Parties. Les difficultés, en réalité, proviennent
du rejet de la requête à fin d’intervention de l'Italie. Je ne critique pas cet
arrêt (auquel je n’ai pas pris part), mais je constate un fait. Et je pense qu’en
fait, sinon en droit, ses conséquences ne pouvaient pas être corrigées dans
la présente phase de la procédure.

Ill

Faute d’une base sûre, la région en cause restant indéterminée, la Cour
ne pouvait cependant éviter toute définition de la zone pertinente pour sa
décision : la nécessité d’une telle définition apparaît dans l’arrêt lorsqu'il
s’agit de prendre en considération le rapport centre les zones attribuées
respectivement à la Libye et à Malte. L'espace retenu à cet effet est limité
par les côtes de Malte (de Ras il-Wardija, sur l’île de Gozo, à la pointe
Delimara) et de la Libye (de Ras Ajdir, point frontière avec la Tunisie, à
Ras Zarrouk, non loin du méridien 15° 10’), le but recherché étant de
disposer de points de référence sur les côtes de Malte et de la Libye pour
mesurer, au moins de manière générale, le rapport entre les zones de
plateau situées respectivement au nord et au sud dela ligne de délimitation.
Cependant ces deux côtes ne commandent même pas la totalité de la région
délimitée dans l’arrêt. Celle-ci comprend en effet, à l’est de ia ligne reliant
la pointe Delimara à Ras Zarrouk, un secteur qui s'étend à l’est jusqu’au
méridien 15° 10’, pris par la Cour comme limite orientale de la délimita-
tion. Et il n'existe aucune frontière septentrionale 4 ce secteur, pour la
raison que la Cour n’a pas essayé de définir l’ensemble des côtes perti-
nentes — qui, à mon avis, comprend toutes les côtes des Parties qui se font
face (voir section IV ci-après). La Cour ne peut donc pas tenir compte de ce
secteur dans son analyse des circonstances pertinentes en matière de pro-
portionnalité. Quant à la proposition libyenne de tracer à partir de la
pointe Delimara une ligne plein est jusqu’au méridien 15° 10’, ligne qui
servirait de frontière septentrionale à ce secteur, elle est dénuée de base
Juridique, et d’ailleurs l'arrêt n’en parle pas. Si lon soutient, comme le fait

108
PLATEAU CONTINENTAL (OP. DISS. MOSLER) 118

la Cour, que la longueur des côtes est un facteur pertinent pour les calculs
de proportionnalité, il ne faut pas tenir compte d’une partie seulement de la
côte libyenne située face à Malte.

IV

Il convient, pour définir l’ensemble de la région en cause, y compris les
secteurs qui peuvent faire l’objet de prétentions de la part des Etats tiers, de
partir de la définition qui figure dans l’arrét rendu par la Cour dans
Paffaire Tunisie/ Libye :

« C’est donc en partant de la côte des Parties qu’il faut rechercher
jusqu'où les espaces sous-marins relevant de chacune d'elles s’éten-
dent vers le large, ainsi que par rapport aux Etats qui leur sont limi-
trophes ou leur font face. » (C.1.J. Recueil 1982, p. 61, par. 74.)

Si l’on peut s’en tenir aux vues concordantes des Parties pour ce qui est de
la limite occidentale (de Ras il-Wardija à Ras Ajdir), à l’est, en revanche,
où les propositions des Parties ne coïncidaient pas, il fallait trouver une
autre solution. La proposition libyenne englobait en effet, dans la zone
d’escarpements, des étendues qui n’entrent certainement pas dans la rela-
tion d'opposition entre les côtes des Parties ; et le trapèze maltais (figure 7
de la procédure orale de Malte) comprenait également des régions qui ne
sont pas situées entre les côtes opposées de l’un et l’autre Etat. Malte,
cependant, avait raison d’affirmer que, vu sa situation géographique d'Etat
insulaire, les étendues sous-marines limitrophes de ses côtes se prolongent
dans toutes les directions et sont, par conséquent, pertinentes pour toute
délimitation avec les Etats qui lui font face. Il convenait donc de prendre en
considération, face à la côte libyenne, toute la côte de Malte entre Ras
il-Wardija et la pointe Delimara. Quant au secteur par lequel se termine à
l’est la côte libyenne qui fait face à la côte sud-est de Malte, c’est la région
de la ville de Benghazi, et de toute évidence il existe dans cette vaste zone
un chevauchement considérable avec les prétentions plausibles de l'Italie.

La Cour, pour exercer sa compétence de la manière la plus large possible
tout en évitant de préjuger les droits éventuels des Etats tiers, pouvait
définir les principes, règles et méthodes qui permettent de tracer la ligne de
délimitation entre la Libye et Malte. Ce faisant, elle devait formuler une
réserve précisant que l'attribution définitive des zones où les prétentions
des Etats tiers chevauchent celles des Parties attendrait un accord entre les
Etats intéressés, ou une décision judiciaire. Et elle pouvait, ou bien se
contenter de l’indication précise des principes, règles et méthodes à appli-
quer, ou bien tracer une ligne de délimitation dans la région sur laquelle
aucun Etat tiers ne formulait de prétention, en indiquant par des flèches à
chaque extrémité de cette ligne la direction suivant laquelle celle-ci se
prolongerait. Telle est la méthode que la Cour avait adoptée en 1982 pour

109
PLATEAU CONTINENTAL (OP. DISS. MOSLER) 119

réserver les droits éventuels de Malte dans la zone pertinente pour la
délimitation entre la Libye et la Tunisie.

V

Je suis d'accord avec les conclusions de la Cour quand elle dit que,
contrairement à ce que prétendait la Libye, aucune discontinuité fonda-
mentale n’interrompt le fond de la mer dans la région située entre les
Parties et que, à supposer qu’il y en ait une, une telle discontinuité serait
dénuée de pertinence, vu que le principe énoncé dans la deuxième partie de
l'article 76, paragraphe 1, de la convention sur le droit de la mer, suivant
lequel les droits de l'Etat côtier sur le plateau continental s'étendent
jusqu’à une distance de 200 milles marins, fait partie du droit international
général ayant force obligatoire pour les Parties.

Ainsi que le souligne la Cour conformément à sa jurisprudence anté-
rieure, il n’y pas de méthode unique en matière de délimitation des éten-
dues sous-marines. La méthode à retenir pour appliquer le droit dans un
cas donné varie en fonction des particularités de l’affaire. Mais si le droit de
la délimitation n’accorde pas de préférence in abstracto à telle méthode
plutôt qu’à telle autre, il existe néanmoins un lien entre, d’une part, les
principes et les règles applicables dans un différend et, d’autre part, la
méthode ou le choix de méthodes résultant de la définition des principes et
des règles applicables. La détermination de la méthode est donc comman-
dée par les principes et les règles applicables, même lorsque ce choix ne
découle ni logiquement ni nécessairement de la définition desdits principes
et règles. Si les principes et règles peuvent être appliqués suivant plusieurs
méthodes, le choix entre celles-ci relève de la faculté d'appréciation du
tribunal.

La règle d'équité exige l'égalité de traitement des parties. Dans les
différends intéressant les frontières territoriales, y compris les frontières
sous-marines, cette égalité de traitement ne signifie pas nécessaire-
ment l'attribution de parts égales. Une délimitation par parts égales n’est
conforme à la règle d'équité que si l’ensemble des critères et des circons-
tances pertinentes justifie un tel résultat. Si telle est la situation dans un cas
particulier, l’équidistance est sans doute la première méthode technique à
appliquer. Si, compte tenu des faits et des circonstances de l'espèce,
l'équidistance ne donne pas un résultat satisfaisant, elle doit être complé-
tée, voire remplacée, par une autre méthode.

En l'espèce, les Parties étaient d’accord pour considérer que, conformé-
ment à la jurisprudence constante de la Cour depuis les affaires du Plateau
continental de la mer du Nord, Y équidistance n’est pas un principe obliga-
toire en droit, mais une méthode à appliquer si les circonstances particu-
lières de l’espèce semblent le demander. Encore le caractère équitable de
l’équidistance est-il plus manifeste quand les Etats en question se font face
que lorsqu'il s’agit d'Etats limitrophes.

La Cour, en déclarant en 1969 que l’équidistance n’est pas un principe,

110
PLATEAU CONTINENTAL (OP. DISS. MOSLER) 120

avait d’ailleurs signalé la différence qui existe entre la délimitation entre
Etats limitrophes et la délimitation entre Etats se faisant face. Après avoir
rappelé les difficultés éprouvées par la Commission du droit international
lors de la préparation de la convention sur le plateau continental, elle
observait que :

« En effet les zones de plateau continental se trouvant au large
d’Etats dont les côtes se font face et séparant ces Etats peuvent être
réclamées par chacun d’eux à titre de prolongement naturel de son
territoire. Ces zones se rencontrent, se chevauchent et ne peuvent
donc être délimitées que par une ligne médiane ; si l’on ne tient pas
compte des îlots, des rochers ou des légers saillants de la côte, dont on
peut éliminer l'effet exagéré de déviation par d’autres moyens, une
telle ligne doit diviser également l’espace dont il s’agit. » (C.LJ.
Recueil 1969, p. 36, par. 57.)

Aux termes de cet arrêt, les zones où se chevauchaient les prétentions
rivales des Etats côtiers devaient être divisées en parties égales. Comme, en
la présente espèce, c’est la distance à partir des côtes opposées qui est la
source du titre, le principal élément à prendre en considération pour arriver
à un résultat équitable était apparemment une ligne médiane entre les côtes
des Parties, et la première étape de l'opération de délimitation consistait
donc à tracer une ligne médiane entre les lignes de base de Malte et de la
Libye. Je suis d'accord sur ce point avec la méthode de délimitation suivie
dans l’arrêt.

VI

Reste à savoir si cette ligne était équitable sans modification, ou s’il
fallait la déplacer pour tenir compte de certains faits ou de certaines
circonstances. Comme en effet la ligne médiane est la méthode normale
pour obtenir un résultat équitable dans le partage des zones situées entre
côtes se faisant face, cette ligne ne doit pas seulement être considérée
comme la première étape de l’opération de délimitation, mais, obligatoi-
rement, comme son résultat final. Bien entendu, certaines circonstances
particulières pourraient exiger une correction. Certaines anomalies, sur
l’une ou l’autre des côtes, pourraient avoir sur le tracé de la ligne un effet tel
qu’il soit nécessaire d’opérer un ajustement. Mais si, comme le fait la Cour,
on ne tient pas compte du rocher de Filfla, situé devant la côte de Malte, je
ne vois en l'espèce aucun facteur justifiant une correction de la ligne
médiane en raison d’une particularité inhabituelle des côtes.

Je n’exclus pas que, dans certains cas, certaines circonstances géogra-
phiques particulières puissent rendre inéquitable la ligne médiane. Mais les
circonstances de cette nature doivent pouvoir être prises en considération
suivant des critères calculables, et non en fonction de conceptions non
précisées sur la nature de l’équité.

111
PLATEAU CONTINENTAL (OP. DISS. MOSLER) 121

L’arrét conclut à une translation générale de la ligne médiane de 18’ vers
le nord — translation curieusement mesurée, ainsi que je l’ai déjà souligné,
sur le méridien 15° 10’. Et la Cour justifie ce déplacement par une com-
paraison entre les longueurs des côtes des Parties, ainsi que par la situation
macrogéographique générale et la situation spéciale des îles maltaises dans
la Méditerranée centrale.

Je ne vois pas comment on peut tirer de l’une ou l’autre de ces circons-
tances des critères utilisables pour calculer un résultat.

Pour commencer par la comparaison entre les côtes, il faut se rappeler
que cette différence de longueur se fait déjà sentir dans le rapport entre les
deux zones délimitées par la ligne médiane. Si en effet la partie septen-
trionale de la région ainsi délimitée est nettement plus petite que la partie
méridionale, c’est que la côte des îles maltaises est beaucoup plus courte, et
celle de la Libye beaucoup plus longue. Toute cette région forme presque
un triangle, dont les îles maltaises seraient le sommet et dont la côte
libyenne serait la base. La disproportion entre les façades côtières est
même plus grande que ne le prétend la Libye et que ne le confirme l’arrêt,
car la côte qui va de Ras Zarrouk au point situé près de Benghazi — face à la
pointe Delimara — est, contrairement à ce qui aurait dû être fait selon moi
(voir section IV ci-dessus), exclue par la Cour de la zone pertinente.
D’autre part, si c’est la comparaison entre toutes les façades côtières qui
intervient comme circonstance pertinente appelant une correction de la
ligne médiane, on ne doit pas perdre de vue que la plus grande partie de la
zone pertinente ainsi prise dans sa totalité (y compris le prolongement de la
côte libyenne à l’est de Ras Zarrouk) est sujette à une délimitation future
avec l'Italie. Pour cette raison, je pense que la longueur des côtes des
Parties ne pouvait pas jouer le même rôle de circonstance pertinente que
dans l'arrêt de la Cour de 1982 ou dans l’arrêt de la Chambre de 1984, où ce
critère servait de facteur de correction pour la définition finale de la ligne
de délimitation.

La seconde circonstance invoquée pour justifier l'arrêt est la position
géographique des petites îles maltaises, dans la région semi-fermée et
relativement restreinte de la Méditerranée centrale, entourée de plusieurs
Etats dont les côtes sont opposées et qui peuvent donc émettre des pré-
tentions concurrentes. Ii est cependant difficile en l’espèce de trouver le
moyen d’apprécier raisonnablement cette circonstance particulière et d’en
tirer une méthode de calcul qui permette de réduire la zone attribuée à
Malte en raison de la relation géographique. A mon grand regret, je ne puis
donc m’associer à la décision de la Cour de voir dans ce fait une circons-
tance pertinente en l’espèce.

C’est à juste titre que l’arrêt rejette l’idée que la comparaison des masses
terrestres puisse être un critère à observer pour arriver à une délimitation
équitable. Cette position correspond à l’état du droit de la mer dans ce
domaine ; mais ses conséquences n'auraient pas dû être affaiblies, comme
elles le sont dans une certaine mesure, par une référence à la situation
géographique d’un petit groupe d’fles, entouré d’Etats côtiers. Ce n’est
certainement pas là l’idée de la Cour. Mais je crains que le déplacement

112
PLATEAU CONTINENTAL (OP. DISS. MOSLER) 122

de 18’ de la ligne médiane vers le nord ne prête à malentendu sur ce
point.

Ma conclusion est donc qu’il n’y avait pas de raison convaincante de
s’écarter de la ligne médiane, qui, pour moi, était la solution équitable du
différend dans les circonstances de l’espéce.

(Signé) Hermann MOSLER.

113
